UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2013 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or other jurisdiction of (Commission file No.) (IRS Employer incorporation) I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On May 3, 2013, we filed a Current Report on Form 8-K (the “Current Report”) disclosing that we entered into a joint venture and the purchase by the venture of a: ● 240 unit multi-family property in Houston, TX (“Stonecrossing of Westchase”) for apurchase price of $16.8 million, of which $13.2 million was financed with mortgage debt; and ● 300 unit multi-family property inPooler, GA (“Courtney Station Apartments” and together with Stonecrossing of Westchase, the “Properties”) for a purchase price of $35.3 million, of which $26.4 million was financed with mortgage debt. We are filing this amendment to the Current Report to include under (i) Item 9.01(a), the audited statements of revenues and certain expenses of the Properties for the year ended December 31, 2012 and (ii) Item 9.01(b), our unaudited pro forma financial statements reflecting the acquisition of the Properties. Item 9.01 Financial Statements and Exhibits. Page (a)(i) Financial Statements of Businesses Acquired-Stonecrossing of Westchase (A) Independent Auditors’ Report 1 (B) Statement of Revenues and Certain Expenses for the year ended December 31, 2012 2 (C) Notes to Statement of Revenues and Certain Expenses 3 (ii) Financial Statements of Businesses Acquired-Courtney Station Apartments (A) Independent Auditors’ Report 4 (B) Statement of Revenues and Certain Expenses for the year ended December 31, 2012 5 (C) Notes to Statement of Revenues and Certain Expenses 6 (b) Unaudited Pro Forma Consolidated Financial Statements. (A) Pro Forma Consolidated Balance Sheet as of March 31, 2013 9 (B) Pro Forma Consolidated Statements of Income: For the year ended September 30, 2012 10 For the six months ended March 31, 2013 11 (C) Notes to Pro Forma Consolidated Financial Statements 12 (d) Exhibits Exhibit No. Title of Exhibit Consent of BDO USA, LLP dated June 24, 2013 Independent Auditor’s Report Board of Trustees and Shareholders BRT Realty Trust and Subsidiaries Great Neck, New York We have audited the accompanying statement of revenues and certain expenses of the property located at 3030 Elmside Drive, Houston, TX (“Stonecrossing of Westchase”) for the year ended December 31, 2012. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of the statement of revenues and certain expenses in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of the statement of revenues and certain expenses are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on the statement of revenues and certain expenses based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of revenues and certain expenses are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the statement of revenues and certain expenses. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the statement of revenues and certain expenses, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Stonecrossing of Westchase’s preparation and fair presentation of the statement of revenues and certain expenses in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the statement of revenues and certain expenses. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the statement of revenues and certain expenses referred to above present fairly, in all material respects, the statement of revenues and certain expenses of Stonecrossing of Westchase for the year ended December 31, 2012, in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying statement of revenues and certain expenses was prepared for the purpose of complying with rules and regulations of the U.S. Securities and Exchange Commission and for inclusion in a Form 8-K/A of BRT Realty Trust as described in Note 2 to the statement of revenues and certain expenses and is not intended to be a complete presentation of Stonecrossing of Westchase’s revenue and expenses. /s/ BDO USA, LLP New York, New York June 24, 2013 1 Stonecrossing of Westchase Statement of Revenues and Certain Expenses Year Ended December 31, 2012 Revenues: Rental and other income $ Certain Expenses: Real estate taxes Insurance Management fees Utilities Payroll Repairs and maintenance Other real estate operating expenses Total certain expenses Revenues in excess of certain expenses $ See Independent Auditors’ report and accompanying notes. 2 Stonecrossing of Westchase Notes to Statement of Revenues and Certain Expenses 1.Organization The property located at 3030 Elmside Drive, Houston, TX (“Stonecrossing of Westchase”) is a 240 unit multi-family garden apartment complex. BRT Realty Trust and subsidiaries (collectively, the “Trust”) is a real estate investment trust. The Trust originates and holds for investment senior mortgage loans secured by commercial and multi-family properties, participates as an equity investor in joint ventures which own and operate multi-family properties, and owns and operates other real estate assets. On or about April 19, 2013, a consolidated joint venture comprised of TRB Houston Galleria LLC, the Trust’s wholly owned subsidiary, and an unaffiliated joint venture partner acquired Stonecrossing of Westchase for a purchase price of $16.8 million, including $13.2 million of mortgage debt. 2.Basis of Presentation and Significant Accounting Policies The accompanying statement of revenues and certain expenses of Stonecrossing of Westchase has been prepared in accordance with Rule 3-14 of Regulation S-X of the Securities and Exchange Commission for inclusion in the Trust’s Current Report on Form 8-K.Accordingly, the statement of revenues and certain expenses excludes certain expenses that may not be comparable to those expected to be incurred in the future operations of the aforementioned property.Items excluded consist of interest expense, depreciation, amortization, corporate expenses, and other costs not directly related to future property operations. Use of Estimates The preparation of the statement of revenues and certain expenses in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the statement of revenues and certain expenses and accompanying notes.Actual results could differ from those estimates. Revenue Recognition Rental revenue is recognized on an accrual basis when due from tenants.Leases are generally for a one-year term and have no renewal options. Income Taxes Stonecrossing of Westchase was organized as a limited liability company and is not directly subject to federal income tax. The limited liability company may be subject to a gross receipts tax. 3 Independent Auditor’s Report Board of Trustees and Shareholders BRT Realty Trust and Subsidiaries Great Neck, New York We have audited the accompanying statement of revenues and certain expenses of the property located at 285 Park Avenue, Pooler, GA (“Courtney Station Apartments”) for the year ended December 31, 2012. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of the statement of revenues and certain expenses in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of the statement of revenues and certain expenses are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on the statement of revenues and certain expenses based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of revenues and certain expenses are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the statement of revenues and certain expenses. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the statement of revenues and certain expenses, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Courtney Station Apartments’ preparation and fair presentation of the statement of revenues and certain expenses in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the statement of revenues and certain expenses. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the statement of revenues and certain expenses referred to above present fairly, in all material respects, the statement of revenues and certain expenses of Courtney Station Apartments for the year ended December 31, 2012, in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying statement of revenues and certain expenses was prepared for the purpose of complying with rules and regulations of the U.S. Securities and Exchange Commission and for inclusion in a Form 8-K/A of BRT Realty Trust as described in Note 2 to the statement of revenues and certain expenses and is not intended to be a complete presentation of Courtney Station Apartments’ revenue and expenses. /s/ BDO USA, LLP New York, New York June 24, 2013 4 Courtney Station Apartments Statement of Revenues and Certain Expenses Year Ended December 31, 2012 Revenues: Rental and other income $ Certain Expenses: Real estate taxes Insurance Management fees Utilities Payroll Repairs and maintenance Other real estate operating expenses Total certain expenses Revenues in excess of certain expenses $ See Independent Auditors’ report and accompanying notes. 5 Courtney Station Apartments Notes to Statement of Revenues and Certain Expenses 1.Organization The property located at 285 Park Avenue, Pooler, GA (“Courtney Station Apartments”) is a 300 unit multi-family garden apartment complex. BRT Realty Trust and subsidiaries (collectively, the “Trust”) is a real estate investment trust. The Trust originates and holds for investment senior mortgage loans secured by commercial and multi-family properties, participates as an equity investor in joint ventures which own and operate multi-family properties, and owns and operates other real estate assets. On or about April 29, 2013, a consolidated joint venture comprised of TRB Courtney Station LLC, the Trust’s wholly owned subsidiary, and an unaffiliated joint venture partner acquired Courtney Station Apartments for a purchase price of $35.3 million, including $26.4 million of mortgage debt. 2.Basis of Presentation and Significant Accounting Policies The accompanying statement of revenues and certain expenses of Courtney Station Apartments has been prepared in accordance with Rule 3-14 of Regulation S-X of the Securities and Exchange Commission for inclusion in the Trust’s Current Report on Form 8-K.Accordingly, the statement of revenues and certain expenses excludes certain expenses that may not be comparable to those expected to be incurred in the future operations of the aforementioned property.Items excluded consist of interest expense, depreciation, amortization, corporate expenses, and other costs not directly related to future operations. Use of Estimates The preparation of the statement of revenues and certain expenses in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the statement of revenues and certain expenses and accompanying notes.Actual results could differ from those estimates. Revenue Recognition Rental revenue is recognized on an accrual basis when due from tenants.Leases are generally for a one year term and have no renewal options. Income Taxes Courtney Station Apartments was organized as a limited liability company and is not directly subject to federal or state income taxes. 6 BRT REALTY TRUST AND SUBSIDIARIES Pro Forma Consolidated Financial Statements (Unaudited) The following unaudited pro forma consolidated balance sheet of the Trust as of March 31, 2013, has been prepared as if the acquisitions of Stonecrossing of Westchase and Courtney Station Apartments had been completed on March 31, 2013.The unaudited pro forma consolidated statement of income for the year ended September 30, 2012 is presented as if the acquisitions had been completed on October 1, 2011. The unaudited pro forma consolidated statement of income for the six months ended March 31, 2013 is presented as if the acquisition had been completed on October 1, 2012. The unaudited pro forma consolidated statement of income for the six months ended March 31, 2013 has been adjusted to reflect the income and certain expense items of Grove At Trinity Pointe, Avondale Station Apartments and Spring Valley Apartments (as defined) (collectively the “Previously Reported Acquisitions”) from the date of acquisition through March 31, 2013. These unaudited pro forma consolidated financial statements are presented for informational purposes only and should be read in conjunction with the Trust’s 2012 Annual Report on Form 10-K for the year ended September 30, 2012. The unaudited pro forma consolidated financial statements are based on assumptions and estimates considered appropriate by the Trust’s management; however, such statements do not purport to represent what the Trust’s financial position and results of operations would have been assuming the completion of the acquisition on October 1, 2011 and October 1, 2012, nor do they purport to project the Trust’s financial position and results of operations at any future date or for any future period. In the opinion of the Trust’s management, all adjustments necessary to reflect the effects of the transactions described above have been included in the pro forma consolidated financial statements. Set forth below is a summary of the transactions reflected in these pro forma unaudited consolidated financial statements. On or aboutNovember 15, 2012, a consolidated joint venture comprised of TRB Grove at Trinity LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Grove at Trinity Pointe, a 464 unit multi-family garden apartment complex located in Cordova, Tennessee (“Grove at Trinity Pointe”).The contract purchase price was $25.5 million and included $19.25 million of mortgage debt. On or about November 19, 2012, a consolidated joint venture comprised of TRB Avondale LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Avondale Station Apartments, a 212 unit multi-family garden apartment complex located in Decatur, Georgia (“Avondale Station Apartments”).The contract purchase price was $10.45 million and included $8.0 million of mortgage debt. On or about January 11, 2013, a consolidated joint venture comprised of TRB Spring Valley LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Spring Valley Club Apartments, a 160 unit multi-family garden apartment complex located in Panama City, Florida. The contract purchase price was $7.2 million and included $5.6 million of mortgage debt. 7 On or about April 19, 2013, a consolidated joint venture comprised of TRB Houston Galleria LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Stonecrossing of Westchase, a 240 unit, multi-family garden apartment complex located in Houston, Texas.The contract purchase price was $16.8 million and included $13.2 million of mortgage debt. On or about April 29, 2013, a consolidated joint venture comprised of TRB Courtney Station LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Courtney Station Apartments, a 300 unit,multi-family garden apartment complex located in Pooler, Georgia.The contract purchase price was $35.3 million and included $26.4 million of mortgage debt. 8 BRT REALTY TRUST AND SUBSIDIARIES PRO FORMA UNAUDITED CONSOLIDATED BALANCE SHEET As of March 31, 2013 (Amounts in thousands, except per share data) The Trust Historical Purchase of Stonecrossing Of Westchase Purchase of Courtney Station Apartments The Trust Pro Forma as Adjusted ASSETS Real estate properties, net of accumulated depreciation and amortization of$4,787 $ Real estate loans, all earning interest - - Deferred fee income ) - - ) Real estate loans, net - - Cash and cash equivalents ) ) Restricted cash – construction holdbacks - - Available-for-sale securities at market - - Deferred costs, net Prepaid expenses Other assets Total Assets $ LIABILITIES AND EQUITY Liabilities: Mortgages payable $ Junior subordinated notes - - Accounts payable and accrued liabilities 79 39 Deposits payable 64 79 Deferred income - - Total Liabilities Commitments and contingencies - Equity: BRT Realty Trust shareholders’ equity: Preferred shares, $1 par value: Authorized 10,000 shares, none issued - Shares of beneficial interest, $3 par value: Authorized number of shares, unlimited, 13,535 issued - - Additional paid-in capital - - Accumulated other comprehensive (loss) income ) - - ) Accumulated deficit ) - - ) Total BRT Realty Trust shareholders’ equity - - Non-controlling interests Total Equity Total Liabilities and Equity $ See accompanying notes to the unaudited pro forma consolidated financial statements 9 BRT REALTY TRUST AND SUBSIDIARIES PRO FORMA UNAUDITED CONSOLIDATED STATEMENT OF INCOME For The Year Ended September 30, 2012 (Dollars in thousands, except share data) The Trust Historical Previously Reported Acquisitions (a) Purchase of Stonecrossing Of Westchase Purchase ofCourtney Station Apartments The Trust Pro Forma as Adjusted Revenues: Rental and other revenue from real estate properties $ Interest and fees on real estate loans - - - Recovery of previously provided allowances - - - Other income - - - Total revenues Expenses: Interest expense (b) (f) (g) Advisor’s fees, related party (c) 60
